           Case 2:19-cv-02134-GMN-VCF Document 18 Filed 01/07/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                          )
 4                                                      )
                           Plaintiff,                   )       Case No.: 2:19-cv-02134-GMN-VCF
 5
            vs.                                         )
 6                                                      )                     ORDER
     GREGORY C. DIEDRICH, et al.,                       )
 7                                                      )
                           Defendant.                   )
 8
 9          Pending before the Court is the Report and Recommendation, (ECF No. 17), of United
10   States Magistrate Judge Cam Ferenbach, which states that Plaintiff United States’ Motions for
11   Default Judgment, (ECF No. 12), and Permanent Injunction, (ECF No. 16), should be granted.
12          A party may file specific written objections to the findings and recommendations of a
13   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
14   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
15   determination of those portions to which objections are made. Id. The Court may accept, reject,
16   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
17   28 U.S.C. § 636(b)(1); D. Nev. R. IB 3-2(b). Where a party fails to object, however, the Court
18   is not required to conduct “any review at all . . . of any issue that is not the subject of an
19   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
20   that a district court is not required to review a magistrate judge’s report and recommendation
21   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
22   1122 (9th Cir. 2003).
23          Here, no objections were filed, and the deadline to do so has passed. (See Min. Order,
24   ECF No. 17) (setting a January 6, 2021, deadline for objections).
25   ///


                                                  Page 1 of 2
         Case 2:19-cv-02134-GMN-VCF Document 18 Filed 01/07/21 Page 2 of 2




 1        Accordingly,
 2        IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 17), is
 3   ADOPTED in full.
 4        IT IS FURTHER ORDERED that the United States’ Motion for Default Judgment,
 5   (ECF No. 12), is GRANTED.
 6        IT IS FURTHER ORDERED that the United States’ Motion for Permanent Injunction,
 7   (ECF No. 16), is GRANTED.
 8                    7 day of January, 2021.
          Dated this ____
 9
10                                              ___________________________________
                                                Gloria M. Navarro, District Judge
11                                              United States District Court
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                           Page 2 of 2
